                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

TODD MITCHELL GREEN,

              Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:19-CV-128
                                                       (GROH)

TRINITY FOOD SERVICE,
VAL RUTHIG, and
KAREN RADCLIFF,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 6] on August 12, 2019. In his R&R,

Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be

denied and dismissed without prejudice for failure to exhaust all available administrative

remedies.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.   28.U.S.C. ' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Plaintiff on August 12, 2019. ECF No. 6. The Plaintiff accepted service on August

15, 2019. ECF No. 9. To date, no objections have been filed. Accordingly, this Court

will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 6] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. The Plaintiff’s

Motion for Leave to Proceed in forma pauperis [ECF No. 2] is hereby TERMINATED AS

MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.



       DATED: September 10, 2019




                                             2
